Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous restriction and 103 rejections have been maintained and repeated but the position has been modified due to the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 5-6 (is)are rejected under 35 U.S.C. 112(d),  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-6 fail to further limit claim 1, because the recited "hydroxyl group” would not be the result of endcapping by using the dithiol compound of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 1-8 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (JP 4-209628 listed on ISR and IDS) in view of Yamazaki et al. (JP 1998158388/10-158388, machine translation provided) and evidenced by Saito (JP 2003-508293, Derwent abs.)
As to claims 1-8, Sato (abs. examples, Tables, description) discloses a process of producing polyoxyalkylene polyol (Mitsui’s Diol-3000) by polymerizing propylene oxide using diproplyene glycol (as the initiator) and alkali metal hydroxide catalyst other than KOH followed by reacting unsaturated (vinyl) group terminated monol with mercaptans such as 2-mercaptoethanol and functionally equivalent dithiols having at least two SH group such as 1,4-butanedithiol, dithioglycerol, etc. (pg.4 in the middle, translation). The unsaturated terminated monool (Table 8) is 0.09 meq/g is reduced to 0.022 meq/g (75.5%) via 2-mercaptoethanol.
As evidenced by Saito (abs.), Diol-3000 shows a Mn of 3000.
Sato is silent on the claimed polymerization temperature.  However, the claimed polymerization temperature is well known and taught by Yamaski (abs. claims, examples, 10-15).  Yamasaki teaches polymerizing propylene oxide using alkali metal hydroxide containing cesium and rubidium as metal components as catalyst at 120-170 °C to produce a polyoxyalkylene polyol comprising unsaturated group terminated monol
Therefore, as to claims 1-8, it would have been obvious to one of ordinary skill in the art to have replaced 2-mercaptoethanol with 1,4-butanedithiol or dithioglycerol because of their equivalent functionality as mercaptans end capping agents to lower the monool and unsaturated groups.  These conditions appear to equally apply to both 
Furthermore, one ordinary skill in the art would have expected the process (and the resulting product) disclosed by Adams to feature the same viscosity property, because Adams obviously satisfy all of the material and chemical limitations of the instant invention-see MPEP 2112.01.
 Particularly to claim 8,  the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the aforementioned references.  However, these references teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the reduced unsaturated polyether monols of at least 75% would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.

		
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Therefore, the previous restriction and 103 rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766